Name: Commission Regulation (EC) No 384/2001 of 26 February 2001 amending Regulation (EC) No 2636/1999 as regards the communication of data on the average price for each group of varieties of raw tobacco
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  documentation;  agri-foodstuffs;  prices;  information technology and data processing
 Date Published: nan

 Avis juridique important|32001R0384Commission Regulation (EC) No 384/2001 of 26 February 2001 amending Regulation (EC) No 2636/1999 as regards the communication of data on the average price for each group of varieties of raw tobacco Official Journal L 057 , 27/02/2001 P. 0016 - 0017Commission Regulation (EC) No 384/2001of 26 February 2001amending Regulation (EC) No 2636/1999 as regards the communication of data on the average price for each group of varieties of raw tobaccoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 1336/2000(2), and in particular Article 21 thereof,Whereas:(1) In the interests of sound administration, the Member States should be asked to communicate the data on the average price actually paid by the first processing enterprises, weighted by the quantities delivered per lot of raw tobacco.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco,HAS ADOPTED THIS REGULATION:Article 1Annex II to Commission Regulation (EC) No 2636/1999(3) is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 154, 27.6.2000, p. 2.(3) OJ L 323, 15.12.1999, p. 4.ANNEX"ANNEX II>PIC FILE= "L_2001057EN.001703.EPS">"